                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


    FRANK “NITTY” SENSABAUGH,

                                 Plaintiff,                          Case No. 2:20-cv-01502-LA

                 v.

    MICHAEL KRZNARICH, SARAH BYERS,
    CORIE RICHARDSON, BRANDON ROGERS,
    DANIEL HUMPHREYS, STEVEN HAW,
    TRICIA CARLSON, JOHN DOES ONE
    THROUHG TEN, JOHN DOES ELEVEN
    THORUGH TWENTY, and MILWAUKEE
    COUNTY,

                                 Defendants.


              BRIEF IN OPPOSITION TO DEFENDANTS’ MOTIONS
               FOR PARTIAL JUDGMENT ON THE PLEADINGS
                BY PLAINTIFF FRANK “NITTY” SENSABAUGH


       NOW COMES Plaintiff Frank “Nitty” Sensabaugh (“Frank Nitty”), by his

attorneys, the law firm of GINGRAS THOMSEN & WACHS                    LLP,   by Attorneys Mark L.

Thomsen and William F. Sulton and Scott B. Thompson, and submits this brief in

opposition to Defendants’ 1 motion for partial judgment on the pleadings as to Frank

Nitty’s fifth claim for relief against Defendant Carlson and his claim for injunctive

relief against Defendant Milwaukee County. (Dkt. 10.)



1Neither the brief nor the motion specifies precisely which of the defendants filed the pending
motion. Instead, these filing identify that they were brought on behalf of “defendants,” generally.
Without the ability to be more specific, and for consistency, Plaintiff Frank Nitty will use this
general term to refer to the moving parties.


                                                                                              [1 / 18]
          Case 2:20-cv-01502-LA Filed 11/17/20 Page 1 of 18 Document 14
       I.      INTRODUCTION

       Frank Nitty’s complaint adequately alleges facts that allow the Court to draw

a reasonable inference that Milwaukee County authorized or ratified the shuttering

of free speech on the Hoan Bridge by sheriff’s deputies, when there was no unlawful

assembly occurring. Frank Nitty is also entitled to seek declaratory relief regarding

the unconstitutionality of the sheriff’s deputies’ conduct in this context, and to seek

the remedy of an injunction to prevent future unconstitutional applications of policy.

Finally, Frank Nitty has civil rights claims against individual sheriff’s deputies, and

these claims should survive regardless of municipal liability. 2

       II.     THE FACTS IN FRANK NITTY’S COMPLAINT

       Frank Nitty is a well-respected Milwaukee human rights advocate. (Compl. at

¶¶6, 11, 26.) Frank Nitty is known for his peaceful advocacy and protests for racial and

economic justice. (Id., at ¶¶6, 26-28.) On July 11, 2020 the Wisconsin Senate issued a

proclamation “recogniz[ing] and honor[ing] Frank Sensabaugh . . . a true pillar, role

model, and voice of positivity in our community, and salute him for his greatness as a

leader.” (Id., at ¶6.)

       On June 1, 2020 Frank Nitty and dozens of other protesters were walking home

from a peaceful march against police violence and racism near the intersection of North

Port Washington Road and West Sliver Spring Drive in Milwaukee County. (Id., at

¶¶30-31.) Law enforcement vehicles, including an armored vehicle, believed to be from



2Moreover, the plaintiff looks forward to developing the factual record, and allege that “County
policy, widespread practice, or [a] policymaker caused the… violation of [Frank] Nitty’s rights” (Dkt.
11, p.2) when he amends the pleadings on or before February 20, 2021. Dkt 12, p.3).


                                                                                              [2 / 18]
            Case 2:20-cv-01502-LA Filed 11/17/20 Page 2 of 18 Document 14
the Milwaukee County Sheriff’s Office (“MCSO”), blocked the marchers’ path. (Id., at

¶¶32-33.) None of the protesters, including Frank Nitty, posed any threat to MCSO

deputies. (Id., at ¶36.) Despite this fact, MCSO deputies shot tear gas at marchers and

rushed at them with batons. (Id., at ¶34.) The tear gas was so thick and strong that

Frank Nitty could not open his eyes. (Id., at ¶35.) Frank Nitty experienced burning

sensations in his eyes and throat and was coughing. (Id.)

      On June 2, 2020 Frank Nitty and others peacefully marched up an open ramp on

Interstate Highway 794. (Id., at ¶38.) MCSO deputies met the peaceful marchers with

Billy clubs, rubber bullets, tear gas and other weaponry. (Id., at ¶39.) Prior to being

attacked by MCSO deputies, Frank Nitty tried to move back off of the ramp. (Id., at

¶¶41, 51.) Frank Nitty did not pose a threat to any MCSO deputy. (Id., at ¶¶48-51.)

Despite this fact, MCSO deputies pushed past white marchers and singled out Frank

Nitty for arrest and violence. (Id., at ¶¶41-47.) A MCSO deputy pointed a firearm at

Frank Nitty at point blank range, he was body slammed, piled on and handcuffed so

tightly that the circulation in his hands was being cutoff. (Id., at ¶¶9-10, 46-47.) MCSO

deputies took Frank Nitty to a hospital because of the severity of his injuries. (Id., at

¶¶10, 57.)

      Cpt. Carlson was responsible for the oversight and supervision of subordinate

MCSO deputies, including Sergeant Michael Krznarich (“Sgt. Krznarich”). (Id., at

¶¶18, 60, 98-99.) Cpt. Carlson was specifically responsible for directing and supervising

the Mobile Response Team (“MRT”), which Sgt. Krznarich was commanding on June 2,

2020. (Id., at ¶¶12, 18.) And Cpt. Carlson reviewed the events of June 2, 2020,




                                                                                 [3 / 18]
         Case 2:20-cv-01502-LA Filed 11/17/20 Page 3 of 18 Document 14
including Sgt. Krznarich’s report and approved Sgt. Krznarich’s conduct and report.

(Id., at ¶¶60, 99.)

       Frank Nitty’s complaint alleges that MCSO deputies were directly and actively

involved in suspending the First Amendment over two days in June 2020. (Id., at

¶¶1-114.) Under the federal rules a complaint is required only to give the notice of

the claim such that the opposing party may defend itself effectively. Fed. R. Civ. P.

8(a). There is no heightened pleading standard for establishing a Section 1983 claim.

Johnson v. City of Shelby, 135 S. Ct. 346, 347 (2014); Leatherman v. Tarrant County

Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993). All that is

required is sufficient facts, if established, would show “pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2).

       III.   ARGUMENT

       On May 25, 2020 George Floyd (“Floyd”) was murdered by a Minneapolis Police

Department officer during an arrest for a nonviolent crime. (Compl. at ¶3.) Nationwide

protests erupted in response to Mr. Floyd’s murder, including in Milwaukee. (Id.)

Frank Nitty has been leading protests against police violence and police sponsored

racism in Milwaukee on a daily basis since Mr. Floyd’s murder. (See, e.g., id., at ¶¶6-

7.) Given the number of MCSO deputies and the scale of the MCSO’s operations relative

to Frank Nitty’s protest activities, it is a reasonable inference from the complaint that

the County was aware of Frank Nitty, his activities and the MCSO’s responses.

          a. Legal Standard Applicable to Motions for Judgment on the
             Pleadings.




                                                                                 [4 / 18]
         Case 2:20-cv-01502-LA Filed 11/17/20 Page 4 of 18 Document 14
      This case is still at the initial pleadings stage. See, e.g., Taylor v. JPMorgan

Chase Bank, No. 17-3019, at *29 (7th Cir. Apr. 30, 2020) (“This case is old but still at

the pleadings stage.”). While Rule 12(c) provides for summary disposition of a party’s

claims after the pleadings have closed, “[a] Motion for Judgment on the Pleadings is

generally not favored and courts apply a fairly restrictive standard in ruling on the

motion.” Fox v. Terre Haute Indep Broadcasters, Inc., 701 F. Supp. 172, 173 (S.D.

Ind. 1988). Thus, judgment on the pleadings should be granted only if it is “beyond

doubt that the plaintiff cannot prove any facts that would support his claim for

relief.” Thomason v. Nachtrieb, 888 F.2d 1202, 1204 (7th Cir. 1989). And the court

must view the facts presented in the pleadings and the inferences to be drawn

therefrom in the light most favorable to Nitty. Gustafson v. Jones, 117 F.3d 1015, 1017

(7th Cir. 1997).

      A motion for judgment on the pleadings under Rule 12(c) is subject to the same

standard as a motion to dismiss under Rule 12(b)(6). See Buchanan-Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009).        As such, a complaint need only

“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v Twombly, 550 U.S. 544, 570). ‘“A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green

Bay, Inc., 880 F.3d 362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). “The

issue is not whether a plaintiff will ultimately prevail but whether the claimant is




                                                                                 [5 / 18]
         Case 2:20-cv-01502-LA Filed 11/17/20 Page 5 of 18 Document 14
entitled to offer evidence to support the claims. ” Scheuer v. Rhodes, 416 U.S. 232,

236 (1974). “A motion for judgment on the pleadings is reserved for self-defeating

complaints. . . . [And] is not the time for a defendant to press its defenses, unless

the pleadings themselves show that the defense is a clear-cut, cut-and-dry, knock-out

winner with no way out for the plaintiff.” Ruebe v. PartnerRe Ireland Insurance DAC,

No. 18-cv-01192, at *21-22 (N.D. Ill. July 2, 2020).

      At this early stage, courts are instructed to “constru[e] the allegations in the

light most favorable to [the plaintiff], accepting all well-pleaded facts as true, and

drawing all reasonable inferences in favor of [the plaintiff].” Mann v. Vogel, 707 F.3d

872, 877 (7th Cir. 2013). Ultimately the standard governing sufficiency of the

pleadings is a “low bar.” Alexander v. United States, 721 F.3d 418, 425 (7th Cir. 2013).

      This suit is authorized under 42 U.S.C. § 1983. The statutes drafter’s explicitly

encouraged courts to apply the statutory framework broadly, in favor of claims

arising thereunder. As our United States Supreme Court acknowledged,

Representative Samuel Shellabarger, an Ohio Republican, testified precisely to that

effect, explaining “[t]his act is remedial, and in aid of the preservation of human

liberty and human rights. All statutes and constitutional provisions authorizing such

statutes are liberally and beneficently construed.” Owen v. Independence, 445 U.S.

622, 636, 100 S. Ct. 1398, 1408, 63 L.Ed.2d 673, 684 (1980) (internal quotations

omitted). Representative Shellabarger continued, “the largest latitude consistent

with the words employed is uniformly given in construing such statutes and




                                                                                [6 / 18]
         Case 2:20-cv-01502-LA Filed 11/17/20 Page 6 of 18 Document 14
constitutional provisions as are meant to protect and defend and give remedies for

their wrongs to all the people.” Id.

          b. Frank Nitty’s complaint successfully alleges that Milwaukee
             County ratified its deputies’ unconstitutional conduct.

      This case concerns a massive mobilization of MCSO deputies that

unconstitutionally infringed on the First Amendment and Fourth Amendment rights

of Frank Nitty and other members of the public. The facts of the complaint afford

Plaintiff the inference that the County, responsible for any policy maker for the

MCSO, was involved in coordinating the MCSO efforts on June 1, 2020 and June 2,

2020, or, that Captain Carlson’s position of power sufficed to bring the instant claim

as a result of her conduct. Accordingly, Frank Nitty adequately alleged a claim for

municipal liability.

      The sweeping coordination and breath of this unconstitutional program give

rise to the reasonable and clear inference that the program itself was ratified by the

County policy maker or otherwise resulted from the County’s behavior. The program

here was a staggering intrusion into the essential civil rights of Milwaukeeans in

general, and Frank Nitty in specific. The facts alleged in the complaint provide the

“reasonable inference” that the County set this unconstitutional deprivation in

motion.

      For nearly one hundred years the Supreme Court of the United States has

specifically identified the streets of our nation as the appropriate locus for political

commentary and advocacy. “The privilege of a citizen of the United States to use the

streets and parks for communication of views on national questions may be regulated



                                                                                [7 / 18]
          Case 2:20-cv-01502-LA Filed 11/17/20 Page 7 of 18 Document 14
in the interest of all; it is not absolute, but relative, and must be exercised in

subordination to the general comfort and convenience, and in consonance with peace

and good order; but it must not, in the guise of regulation, be abridged or denied.”

Hague v. Committee for Indus. Org., 307 U.S. 496, 500, 59 S. Ct. 954, 957, 83 L. Ed.

1423, 1429, 1939 (U.S. June 5, 1939).

      When Frank Nitty led other Milwaukeeans to “the streets and parks for

communication of [their] views” the MCSO responded with a clearly orchestrated

attack. Repeatedly, mass mobilizations of MCSO forces violently disrupted and

attacked Frank Nitty and others. The complaint alleges that, day after day, the

MCSO forces blockaded roadways and attacked peaceful demonstrators. As the

complaint sets forth, MCSO armored vehicles, poison gas, and billy clubs kept Frank

Nitty and his fellow patriots from employing their rights as citizens.

      In a brazen rebuke of the First and Fourth Amendments, as well as other

Constitutionally guaranteed rights, Defendants now assert these facts do not offer a

sufficient basis to hold the County liable. This is virtually preposterous. For

municipal liability, the “critical question [remains]: is the action about which the

plaintiff is complaining one of the institution itself, or is it merely one undertaken by

a subordinate actor?” Glisson v. Ind. Dep't of Corr., 849 F.3d 372, 381 (7th Cir. 2017).

This critical question resolves unquestionably in Frank Nitty’s favor, especially at

this early stage of the proceedings.

      A review of the complaint confirms that the allegations here are not “merely…

undertaken by a subordinate actor.” High ranking members throughout the force,




                                                                                 [8 / 18]
         Case 2:20-cv-01502-LA Filed 11/17/20 Page 8 of 18 Document 14
including sergeants and captains, directed and oversaw the violence on the day of the

attack itself. (Dkt. 1-1 ¶¶30-62). The attack required massive armored vehicles,

chemical weapons, billy clubs, and the blockage of major Milwaukee thoroughfares –

all undertaken by the MCSO. This was not a discrete action by a subordinate actor,

the complaint alleges a comprehensive and unconstitutional program set in motion

by the County. 3

        Of course, Milwaukee County is a proper target for this claim. Monell teaches

that “Congress did intend municipalities and other local government units to be

included among those persons to whom § 1983 applies.” Monell v. Dep't of Soc. Servs.,

436 U.S. 658, 690, 98 S. Ct. 2018, 2035, 56 L.Ed.2d 611, 635 (1978). The real party in

interest for any Monell claim is the relevant municipal entity. Wilson v. Civil Town

of Clayton, 839 F.2d 375, 381-82 (7th Cir. 1988). In these claims (including the instant

one), policy makers, i.e. officers of the municipal entity, are agents of the municipality

itself. Id. Thus, to the extent that any claim exists against a policy making official,

the “action operates as a claim against the Town itself.” Id. at 382. Here of course,

this means that the conduct of Milwaukee County’s policy makers are properly

alleged against Milwaukee County. Again, the factual allegations of the claim suffice

to infer that it was indeed the County who provided the driving force behind the

unconstitutional program that targets Frank Nitty.




3At the very least, at the initial pleadings stage, the facts alleged in the complaint afford Frank
Nitty the inference that this is precisely the type of municipal violation subject to liability under
Monell and its progeny prohibit.


                                                                                                 [9 / 18]
          Case 2:20-cv-01502-LA Filed 11/17/20 Page 9 of 18 Document 14
       Furthermore, and as Milwaukee County recognizes, ratification may provide

an adequate basis for liability under 42 U.S.C. § 1983. (Dkt. 11 at 9-10.) In City of

St. Louis v. Praprotnik, 485 U.S. 112 (1988), the U.S. Supreme Court explained:

              when a subordinate’s decision is subject to review by the
              municipality’s authorized policymakers they have retained
              the authority to measure the official’s conduct for
              conformance with their policies.        If the authorized
              policymakers approve a subordinate’s decision and the
              basis for it, their ratification would be chargeable to the
              municipality because their decision is final.

Id., at 127. The Supreme Court labeled the above statement as a guiding “principle.”

Id. Thus, when a complaint alleges that a supervisor has authorized or approved of

unconstitutional behavior a claim exists as a result of such authorization or approval.

See Hampton v. Hanrahan, 600 F.2d 600 (7th Cir. 1979), rev’d in part, 446 U.S. 754

(1980). In Hampton, members of the state’s attorney’s office played an integral role

in planning a police raid that resulted in a civil rights claim. Hampton, 600 F.2d at

605-07. Hampton reversed directed verdict in favor of supervisors, ruling that

supervisory liability was a jury question. Id. at 627.

       In Gernetzke v. Kenosha Unified Sch. Dist. No. 1, 274 F.3d 464 (7th Cir. 2001),

a case Milwaukee County relies on, the Seventh Circuit ruled that “by adopting an

employee’s action as its own (what is called ‘ratification’), a public employer becomes

the author of the action for purposes of liability under section 1983.” Id., at 469.

Frank Nitty’s claim for ratification liability is no different.

       The complaint alleges Defendant Carlson was “responsible for the oversight

and supervision of deputy sheriffs.” (Dkt. 1-1 at 21). The complaint continues, alleging

that Carlson herself reviewed and approved and ratified unconstitutional conduct.


                                                                      [10 / 18]
        Case 2:20-cv-01502-LA Filed 11/17/20 Page 10 of 18 Document 14
(Id.). Accepted as true, these specific allegations and associated inferences establish

liability of the County. This is more than enough for Frank Nitty to survive the “low

bar” associated with the sufficiency of pleadings. Alexander v. United States, 721 F.3d

418, 425 (7th Cir. 2013).

      Defendants’ arguments to the contrary rely upon factual adjudication in

Defendants’ favor and a misapplication of the law. Such maneuvers are forbidden at

this stage. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)

(“[V]iew the facts in the complaint in the light most favorable to the nonmoving

party.”) Defendants contend that 1) plaintiff has not alleged Carlson was a final

decision maker with sufficient knowledge of unconstitutional activity, and 2) that the

timing of Carlson’s ratification dooms Frank Nitty’s claims. (Dkt. 11, p. 11-13). Both

of these arguments fail.

      As to the first, facts in the complaint provide an inference that Carlson was a

decision maker. Again, it states that she was “responsible for the oversight and

supervision of deputy sheriffs.” In order to conclude that the complaint does not set

forth that Carlson is a decision-maker, one must find no inference from this language

whatsoever demonstrating Carlson’s policy-making authority. Such a conclusion is

impossible to reach unless the words “responsible,” “oversight” and “supervision” are

each and all extracted and ignored. Of course, this is impermissible at the pleadings

stage, when all of plaintiffs’ allegations must be accepted as true. Buchanan-Moore

v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009).




                                                                      [11 / 18]
        Case 2:20-cv-01502-LA Filed 11/17/20 Page 11 of 18 Document 14
      The same can be said for the suggestion that Carlson had no awareness of

unconstitutional activity. This contention is easily undone by reading the 60th and

99th paragraphs of the complaint. They establish that Carlson did in fact “review”

and then “approve” unconstitutional conduct. (Dkt. 1-1, p. 16, 21). The only way to

conclude (as Defendants do) that Frank Nitty never alleged Carlson knew of the

unconstitutional conduct is simply to ignore this language. At the pleading stage, a

plaintiff’s allegations must be accepted as true. Buchanan-Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). Thus, ignoring this language is

forbidden and Frank Nitty’s claims should survive.

      Defendants’ argument regarding the timing of the ratification also fails. Their

entire argument hinges on a short passage from Kernats v. O'Sullivan, 35 F.3d 1171

(7th Cir. 1994). (Dkt. 11, p. 10). Kernats rejected the viability of a § 1983 ratification

claim. Key to this rejection, the Court recognized that the municipal decision maker

alleged to have ratified the question in conduct did not direct or approve the relevant

unconstitutional behavior. Kernats at 1182-83 (7th Cir. 1994).

      Unlike the claims in Kernats, (and as described in full above), municipal

liability may be gleaned from the coordinated attack launched by the MCSO across

Milwaukee on repeated days. Beyond the breadth of the conduct at issue, it is also

clearly alleged that a decision marker, Carlson, oversaw and supervised the deputy

sheriffs who perpetrated the unconstitutional violations. The reasonable inferences

available to the plaintiff permit this Court to infer at the initial pleadings stage that

Carlson’s oversight and supervision extended to oversight and supervision of the




                                                                      [12 / 18]
        Case 2:20-cv-01502-LA Filed 11/17/20 Page 12 of 18 Document 14
relevant unconstitutional behavior. The endorsement of this behavior was cemented

by Carlson’s approval of the relevant report. Unlike the Kernats plaintiff, Frank Nitty

sufficiently alleges Carlson’s involvement throughout the relevant violations. Once

again, to conclude in any other fashion would require that his complaint be rewritten

with the specific allegations of oversight and supervision by Carlson removed and

their associated inferences ignored. Defendants are not entitled to make such factual

conclusions at this stage. Accordingly, Frank Nitty’s claims should survive.

          c. Frank Nitty has standing and the Court should order the
             injunctive relief requested in the complaint.

      Defendants claim that 1) O'Shea v. Littleton, 414 U.S. 488, 94 S. Ct. 669, 38

L.Ed.2d 674 (1974) and its progeny render injunctive relief unavailable to Frank

Nitty due to an alleged lack of standing, and 2) that federalism forbids the relief

Frank Nitty requests. Each argument fails.

      “When the government provides a forum for speech (known as a public forum),

… the government ordinarily may not exclude speech or speakers from the forum on

the basis of viewpoint, or sometimes even on the basis of content.” Manhattan Cmty.

Access Corp. v. Halleck, 139 S. Ct. 1921, 1930, 204 L.Ed.2d 405, 415 (2019). When

government programs or policies restrict or otherwise prohibit this right, future

injunctive relief is a proper mechanism to address the resulting harms. Hague v.

Committee for Indus. Org., 307 U.S. 496 (U.S. June 5, 1939).

      While isolated past wrongs cannot support prospective injunctive relief on

their own, a series of such wrongs is evidence that “there is a real and immediate

threat of repeated injury.” O’Shea v. Littleton, 414 U.S. 488, 496 (1974); City of Los



                                                                      [13 / 18]
        Case 2:20-cv-01502-LA Filed 11/17/20 Page 13 of 18 Document 14
Angeles v. Lyons, 461 U.S. 95, 102 (1983) (same).        Article III demands neither

precognition nor the “consummation of threatened injury” before a plaintiff may

obtain preventive relief. Blum v. Yaretsky, 471 U.S. 991, 1000 (1982) (quotation

marks omitted).

      Defendants’ argument on this point arises principally from a misreading and

misapplication of O’Shea and its progeny. O’Shea determined Article III standing was

unavailable to a class of plaintiffs who would, as a matter of fact, not face the future

injuries they alleged in their complaint. The Supreme Court explained:

      In the complaint that began this action, the sole allegations of injury are
      that petitioners "have engaged in and continue to engage in, a pattern
      and practice of conduct . . . all of which has deprived and continues to
      deprive plaintiffs and members of their class of their" constitutional
      rights and, again, that petitioners "have denied and continue to deny to
      plaintiffs and members of their class their constitutional rights" by
      illegal bondsetting, sentencing, and jury-fee practices. None of the
      named plaintiffs is identified as himself having suffered any injury in
      the manner specified… Past exposure to illegal conduct does not in itself
      show a present case or controversy regarding injunctive relief, however,
      if unaccompanied by any continuing, present adverse effects. Neither
      the complaint nor respondents' counsel suggested that any of the named
      plaintiffs at the time the complaint was filed were themselves serving
      an allegedly illegal sentence or were on trial or awaiting trial before
      petitioners

O'Shea v. Littleton, 414 U.S. 488, 495-96, 94 S. Ct. 669, 676, 38 L.Ed.2d 674, 683

(1974)(emphasis added). As this selection clarifies, the O’Shea plaintiffs had no

standing because the allegedly deficient criminal procedure practices could only harm

them in the event of a hypothetical future run in with the law.

      Milwaukee County cites a string of similar cases in which plaintiffs alleged

speculative contingences, such as requiring plaintiffs to commit a future violation of




                                                                      [14 / 18]
        Case 2:20-cv-01502-LA Filed 11/17/20 Page 14 of 18 Document 14
an unchallenged law. Lyons, 461 U.S. at 105-06 (the plaintiff would have to violate

law, encounter police, be arrested, and either resist arrest or officers would have to

disobey policy and put him in a chokehold); Rizzo v. Goode, 423 U.S. 362, 372 (1976)

(plaintiffs would have to violate a law and encounter police); O’Shea, 414 U.S. at 496-

97 (same); Lopez-Aguilar v. Marion County Sheriff’s Dept., 924 F.3d 375 (7th Cir.

2019); Simic v. City of Chicago, 851 F.3d 734 (7th Cir. 2017); and Palmer v. City of

Chicago, 755 F.2d 560, 578 (7th Cir. 1985). As Milwaukee County points out, federal

courts do not assume that plaintiffs will violate a law they do not challenge.

       Those cases are irrelevant here. This case involves neither a speculative

contingency nor Frank Nitty’s future violation of an unchallenged law. Frank Nitty

continues to protest. This is not a “‘some day’ intention[]”; it is a particularized future

imminent plan to protest. Lujan v. Defenders of Wildlife, 504 U.S. 555, 563-64 (1992).

To the extent that Frank Nitty’s claims rely on his future violation of a dispersal

order, Frank Nitty is challenging the dispersal order’s application to his protest

activities. Thus, Frank Nitty does intend to take action that would potentially trigger

the challenged governmental action and when he does, he will be subjected to the

challenged governmental action, i.e., the unconstitutional use of targeted force to

suppress his exercise of his First Amendment rights.

       Applied properly, O’Shea supports Frank Nitty’s standing to bring this claim.

Illinois Migrant Council v. Pilliod, decided after O’Shea, considered individuals

subject to unconstitutional searches undertaken as part of a government program.

Illinois Migrant Council v. Pilliod 540 F.2d 1062 (7th Cir. 1976). “Plaintiffs complain




                                                                      [15 / 18]
        Case 2:20-cv-01502-LA Filed 11/17/20 Page 15 of 18 Document 14
of repeated actions by INS officials in stopping members of plaintiffs' class without

legal cause and in conducting illegal searches and seizures of dwelling places and

factories.” Pilliod at 1067. The Pilliod plaintiffs sought injunctive relief in their

complaint. The Seventh Circuit Court of Appeals found that “there is clearly a case

or controversy.” Id. “Because plaintiffs have shown a specific pattern of conduct, akin

to an explicit policy, they have demonstrated a reasonable likelihood of future harm,

justifying their request for injunctive relief.” Id.

       Frank Nitty’s claims arise from the same taproot as those at issue in Pilliod.

A widespread program of unlawful attacks on Frank Nitty’s constitutional rights are

alleged in his complaint. Frank Nitty will not stop fighting for civil and human rights,

and thus faces a continued imposition onto his Constitutional rights via the MCSO’s

unconstitutional program. Similar to the Pilliod plaintiffs, Frank Nitty’s requests for

injunctive relief do not suffer from the same deficits as the O’Shea plaintiffs. His

claims should survive.

       The concerns over federalism and comity are similarly misplaced. First, the

cases upon which Defendants’ rely to assert this argument are the same ones they

employ to dispute Frank Nitty’s standing. As described above, these are factually

distinct from the instant matter. This case involves a concrete, as opposed to tenuous

relationship with future injury. On careful reading, the litany of cases cited by the

Defendants do not forbid injunctive relief here. In Lyons, for example, the Supreme

Court held that “the need for a proper balance between state and federal authority

counsels restraint in the issuance of injunctions against state officers engaged in the




                                                                      [16 / 18]
        Case 2:20-cv-01502-LA Filed 11/17/20 Page 16 of 18 Document 14
administration of the States' criminal laws in the absence of irreparable injury which

is both great and immediate. Los Angeles v. Lyons, 461 U.S. 95, 112, 103 S. Ct. 1660,

1670, 75 L.Ed.2d 675, 691 (1983)(emphasis added). The injury here is of course

irreparable – an infringement on Frank Nitty’s health and First and Fourth

Amendment rights cannot be undone by any judgment. He thus faces irreparable,

great, and immediate injury in the face of the current operation of the MCSO.

          Limiting language of the same vein is found in Palmer v. Chicago, 755 F.2d

560 (7th Cir. 1985), another case upon which Defendants rely. The Palmer court

carved a specific exception applicable in this case:

          The Federal courts have no business whatsoever, meddling in or
          attempting to control the daily maintenance and administration of the
          CPD and the Cook County State's Attorney's Office, absent a clear and
          defined constitutional violation.

Palmer at 578 (7th Cir. 1985). Plaintiff’s allegations set forth that a massive County

program employed military tactics on the streets of Milwaukee to impair Plaintiff’s

Constitutionally-guarded rights as he attempted to raise his voice as part of the

democratic process and Black Lives Matter movement. If this is not a clear and

defined constitutional deprivation, what is? Under these egregious circumstances

Frank Nitty is certainly well-situated to seek and receive the injunctive relief

identified in the Complaint. At the very least, at this preliminary pleadings stage, he

has sufficient factual allegations to request the Court to consider relevant injunctive

relief.

                                    CONCLUSION




                                                                         [17 / 18]
           Case 2:20-cv-01502-LA Filed 11/17/20 Page 17 of 18 Document 14
       For the foregoing reasons, the plaintiff respectfully requests that the motions

for partial judgment on the pleadings should be denied. 4

       Dated at the law office of GINGRAS THOMSEN & WACHS                     LLP   in Milwaukee,

Wisconsin, on this 17th day of November, 2020.


                                                      /s/ Mark L. Thomsen
                                                      MARK L. THOMSEN
                                                      WILLIAM F. SULTON
                                                      SCOTT B. THOMPSON

                                                      GINGRAS THOMSEN & WACHS LLP
                                                      219 N Milwaukee St, Ste 520
                                                      Milwaukee, WI 53202
                                                      414-778-0700
                                                      mthomsen@gtwlawyers.com
                                                      wsulton@gtwlawyers.com
                                                      sthompson@gtwlawyers.com

                                                      Attorneys for Plaintiff Frank “Nitty”
                                                      Sensabaugh




4Alternatively, pursuant to the parties agreement, (Dkt. 12, p. 3) Frank Nitty will file an amended
complaint on or before February 26, 2021.


                                                                       [18 / 18]
         Case 2:20-cv-01502-LA Filed 11/17/20 Page 18 of 18 Document 14
